Matter of Henning (2015 NY Slip Op 07660)





Matter of Henning


2015 NY Slip Op 07660


Decided on October 21, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 21, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN
SHERI S. ROMAN, JJ.


2004-06838 	ON MOTION

[*1]In the Matter of Mary K. Henning, a disbarred attorney. 


(Attorney Registration No. 2158608)
 

DECISION & ORDER
Motion by Mary K. Henning for reinstatement to the Bar as an attorney and counselor-at-law. Ms. Henning was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on January 13, 1988. By decision and order on motion of this Court dated March 15, 2005, Ms. Henning was immediately suspended from the practice of law as a result of her conviction of a serious crime, pursuant to Judiciary Law § 90(4)(f), the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against her, and the issues raised were referred to the Honorable William D. Friedmann, as Special Referee to hear and report. By decision and order on motion of this Court dated April 8, 2005, the Honorable William D. Friedmann was relieved as Special Referee, and the matter was re-assigned to Norman B. Lichtenstein, Esq., as Special Referee, to hear and report. By opinion and order of this Court dated July 25, 2006, Ms. Henning was disbarred based on three charges of professional misconduct (see Matter of Henning, 32 AD3d 161). By decision and order on motion of this Court dated November 13, 2014, Ms. Henning's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on her current character and general fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Mary K. Henning is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Mary K. Henning to the roll of attorneys and counselors-at-law.
ENG, P.J., RIVERA, DILLON, BALKIN and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court